Case 1:15-cr-20106-RNS Document 213 Entered on FLSD Docket 01/25/2021 Page 1 of 10




                                     United States District Court
                                               for the
                                     Southern District of Florida

   Patrick J. Killen, Jr., Movant,                 )
                                                   )
   v.                                              ) Civil Action No. 19-24916-Scola
                                                   ) Crim. Action No. 15-20106-Scola
   United States of America,                       )
   Respondent.

                      Order Denying Second Amended Motion to Vacate
         The Movant has filed a Second Amended Motion to Vacate under 28
   U.S.C. § 2255 (“SAM”). (Cv-ECF Nos. 21–22). As discussed below, the Court
   denies the SAM.

             1.      Background
          “In 2013, when Mr. Killen 1 was nineteen, he began posing as a young girl
   on Kik, which is a messaging-based mobile-phone application.” United States v.
   Killen, 729 F. App’x 703, 706 (11th Cir. 2018) (per curiam). “Using the names
   ‘Rebecca Till’ or ‘Chanel Izzabel,’ Mr. Killen began online conversations with
   teenage boys.” Id. “He sent the boys images of a partially dressed young girl
   and asked the boys to send him nude photos of themselves in return.” Id. “The
   boys agreed and sent photos of themselves, standing naked before a mirror,
   with their faces and genitalia visible.” Id. “After agreeing to the initial requests,
   some of the boys tried to end their contact with Mr. Killen.” Id. “Mr. Killen in
   turn threatened these boys that he would post their nude photos on social
   media platforms, like Instagram, unless they continued to send him more nude
   photos.” Id. “The threatened boys complied.” Id. “Sometimes, Mr. Killen
   directed the boys to assume particular poses.” Id. “Mr. Killen distributed these
   photos to another Kik user, ‘Vanyher.’” Id. “He also came to possess a lot of
   child pornography—over 2,000 images and 100 videos—on his personal
   electronic devices.”
          “Law-enforcement offices, including the Federal Bureau of Investigation,
   began getting complaints about someone using Mr. Killen’s usernames in
   2013.” Id. “One of these complaints led the FBI to Mr. Killen’s residence in
   Hialeah, Florida.” Id. “On February 11, 2014, Special Agents Laura
   Schwartzenberger and Jason Ginther interviewed Mr. Killen at his home.” Id.
   “During the interview, Mr. Killen admitted to being ‘Rebecca Till’ and asking

   1    “Mr. Killen” refers to the Movant.

                                                  1
Case 1:15-cr-20106-RNS Document 213 Entered on FLSD Docket 01/25/2021 Page 2 of 10




   boys ages fourteen or fifteen to send him nude images.” Id. “He also consented
   to the search of his electronic devices.” Id.
           “Mr. Killen was arrested over a year later.” Id. “A superseding indictment
   charged him with the following: coercing or employing a minor for the purpose
   of producing child pornography, in violation of 18 U.S.C. § 2251(a) and (e)
   (Counts 1, 3, 5); distribution and receipt of child pornography, in violation of
   18 U.S.C. § 2252(a)(2) and (b)(1) (Counts 2, 7–11); extortion by interstate
   threats, in violation of 18 U.S.C. § 875(d) (Counts 4, 6); possession of child
   pornography involving a visual depiction of a prepubescent minor younger than
   12, in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2) (Counts 12, 15);
   possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) and
   (b)(2) (Counts 13, 16); and destruction of evidence, in violation of 18 U.S.C. §
   1519 (Count 14).” Id.
           “Before trial, Mr. Killen filed a motion to suppress his February 2014
   confession as well as the search of his electronic devices.” Id. “After a
   suppression hearing, the Magistrate Judge issued a report and
   recommendation (‘R&R’) recommending the motion be denied.” Id. at 706–07.
   “The R&R was then adopted in full by the District Court.” Id. at 707. “After a 5-
   day trial, a jury convicted Mr. Killen on all counts except for Count 14, which
   related to the destruction of evidence.” Id. “The District Court sentenced Mr.
   Killen to [139 years’] imprisonment.” Id.
           “On appeal Mr. Killen challenge[d] the District Court’s denial of his
   suppression motion, the sufficiency of the superseding indictment, the
   admission and exclusion of certain evidence, and the sufficiency of the
   evidence to sustain his conviction on certain counts.” Id. “He also argue[d] that
   his sentence [was] procedurally and substantively unreasonable, and that it
   violate[d] the Eighth Amendment.” Id.
           The Eleventh Circuit affirmed his convictions but vacated his sentence,
   finding that it was substantively unreasonable. Id. at 706, 717. In affirming the
   Movant’s convictions, the Eleventh Circuit found that “there was []
   overwhelming evidence of Mr. Killen’s guilt on the offenses of conviction.” Id. at
   714. In this regard, “FBI Agent Melissa Starman testified about the evidence
   recovered from Mr. Killen’s personal electronic devices, including: saved
   conversations between Mr. Killen and the victims; saved conversations between
   Mr. Killen and other internet users interested in child pornography;
   photographs and videos containing child pornography; use of file-sharing
   software; and incriminating internet searches.” Id. “Agent Schwartzenberger
   testified about Mr. Killen’s confession during the February 2014 interview.” Id.
   “And Mr. Killen himself testified and admitted to soliciting child pornography
   and to the extortion conduct.” Id. at 714–15. “Mr. Killen also confirmed that
                                           2
Case 1:15-cr-20106-RNS Document 213 Entered on FLSD Docket 01/25/2021 Page 3 of 10




   Agent Schwartzenberger’s testimony about what he said in his confession was
   ‘essentially’ correct.” Id. at 715.
          “On remand, [this Court] imposed a 50-year sentence.” United States v.
   Killen, 773 F. App’x 567, 569 (11th Cir. 2019) (per curiam) [“Killen II”]. The
   Movant appealed, arguing that the new sentence was procedurally and
   substantively unreasonable and violated the Eighth Amendment. Id. The
   Eleventh Circuit rejected these arguments and affirmed. Id. at 569, 571.
          The Movant timely filed a motion to vacate under § 2255, which he twice
   amended. (Cv-ECF Nos. 1, 9, 21–22). The SAM purports to assert three claims
   (ineffective assistance of counsel, prosecutorial misconduct, and newly
   discovered evidence) and eight total subclaims. (Cv-ECF No. 22 at 2). However,
   properly understood, the SAM asserts 21 distinct claims, all of which the
   Movant supports with vague and conclusory allegations. (See generally id.) The
   Court declines to follow the Movant’s misleading categorization of his claims
   and will analyze the claims that he actually presented.
          The Government responded. (Cv-ECF No. 27). The Movant replied. (Cv-
   ECF No. 29). The reply adds nothing of substance to the SAM.
         2.    Ineffective Assistance of Counsel Principles
          To establish a claim of ineffective assistance of counsel, the Movant must
   show that counsel’s performance was deficient and that the deficient
   performance prejudiced his defense. Strickland v. Washington, 466 U.S. 668,
   687 (1984).
          To prove deficiency, he must show that counsel’s performance “fell below
   an objective standard of reasonableness” as measured by prevailing
   professional norms. Id. at 688. Courts must “indulge a strong presumption
   that counsel’s conduct falls within the wide range of reasonable professional
   assistance.” Id. at 689. “[A]n attorney will not be held to have performed
   deficiently for failing to perform a futile act, one that would not have gotten his
   client any relief.” Pinkney v. Sec’y, DOC, 876 F.3d 1290, 1297 (11th Cir. 2017).
          To prove prejudice, the Movant “must show that there is a reasonable
   probability that, but for counsel’s unprofessional errors, the result of the
   proceeding would have been different.” Strickland, 466 U.S. at 694.
          The Movant has the burden of proof on his ineffectiveness claim, Holsey
   v. Warden, 694 F.3d 1230, 1256 (11th Cir. 2012) (citation omitted), as well as
   the burden of proof under § 2255, Beeman v. United States, 871 F.3d 1215,
   1222 (11th Cir. 2017) (collecting cases).




                                            3
Case 1:15-cr-20106-RNS Document 213 Entered on FLSD Docket 01/25/2021 Page 4 of 10




         3.    Discussion
         A.    Claim 1
          The Movant alleges that counsel ineffectively failed to argue that he was
   innocent because pornographic videos were automatically downloaded onto his
   computer without permission. (Cv-ECF No. 22 at 4, 6). The Movant’s vague and
   conclusory description of how these videos ended up on his computer does not
   satisfy Strickland. See Strickland v. Washington, 466 U.S. 668, 690 (1984) (“A
   convicted defendant making a claim of ineffective assistance must identify the
   acts or omissions of counsel that are alleged not to have been the result of
   reasonable professional judgment.” (emphasis added)); Borden v. Allen, 646
   F.3d 785, 810 (11th Cir. 2011) (section 2255 movant’s allegations must satisfy
   the “heightened pleading requirement[s]” under Rule 2 of the Federal Rules
   Governing § 2255 Proceedings); Wilson v. United States, 962 F.2d 996, 998
   (11th Cir. 1992) (per curiam) (“Conclusory allegations of ineffective assistance
   are insufficient.” (citation omitted)).
          Notably, moreover, trial counsel declares that he retained “the services of
   [a] computer forensic examiner . . . and his associate” and that their “team
   could not conclude that Mr. Killen, Jr. did not produce, download, possess or
   distribute child pornography.” (Cv-ECF No. 27-2 ¶ 6). Additionally, the Movant
   possessed 2,000 images of child pornography, not just videos. Killen, 729 F.
   App’x at 706.
          In short, the Movant cannot show deficiency or prejudice on this claim.
         B.    Claim 2
         The Movant alleges that counsel failed to challenge the defective
   indictment. (Cv-ECF No. 22 at 4). However, counsel declares that it was his
   “professional opinion that the government correctly charged the violations.”
   (Cv-ECF No. 27-2 ¶ 8). The Movant’s wholly conclusory allegations cannot
   overcome the presumption that this decision was reasonable. See Strickland,
   466 U.S. at 690; Borden, 646 F.3d at 810; Wilson, 962 F.2d at 998.
         C.    Claim 3
         Claim 3 is not fully clear. The Movant alleges that counsel failed to
   “identify the conduct and produce the alleged victims and original evidence
   that purportedly violated the statutes.” (Cv-ECF No. 22 at 4). He adds that
   counsel conducted an inadequate pretrial investigation. (Id. at 5).
         This claim is wholly conclusory and, therefore, meritless. Notably,
   moreover, trial counsel declares that: (1) the Movant could not go to the FBI to
   review the child pornography because he was denied bond pending trial; (2)


                                           4
Case 1:15-cr-20106-RNS Document 213 Entered on FLSD Docket 01/25/2021 Page 5 of 10




   counsel provided him with all the discovery that did not contain child
   pornography; and (3) he never requested to see child pornography. (Cv-ECF No.
   27-2 ¶ 5). Counsel mentions several other actions he took to investigate the
   case, including retaining a forensic expert and “a psychologist and psychiatrist
   to interview [the Movant] to discern possible mental defenses.” (Id. ¶¶ 6–7).
   Additionally, although counsel “located at least one of the minor alleged victims
   named in the superseding indictment,” he did not believe the victim’s testimony
   “would advance any viable defense theory; and, in fact would create additional
   sympathy for the alleged victims.” (Id. ¶ 8). This deliberative “strategic choice[]”
   is “virtually unchallengeable.” See Strickland, 466 U.S. at 690.
           In short, claim 3 lacks merit.
         D.    Claim 4
          The Movant alleges that counsel ineffectively failed to argue that the
   evidence was insufficient. (Cv-ECF No. 22 at 5). Likewise, he alleges that
   counsel ineffectively failed to move to dismiss the case because the Government
   did not have evidence of illegal activity. (Id.)
           This claim fails because it is wholly conclusory. Furthermore, counsel
   did file a motion to suppress the Movant’s statements to the FBI agents and the
   evidence derived from consent searches of his electronic devices. (Cr-ECF No.
   35). Additionally, the Eleventh Circuit found that the evidence of his guilt was
   overwhelming, which belies the notion that the Government lacked evidence of
   illegal activity.
           In sum, this claim fails.
         E.    Claim 5
         The Movant alleges that counsel ineffectively failed to argue that the
   evidence produced did not belong to him. (Cv-ECF No. 22 at 5). This apparent
   claim is not meaningfully distinct from claims 1 and 4 and fails for the same
   reasons.
         F.    Claim 6
         The Movant alleges that counsel ineffectively failed to consult with him.
   (Cv-ECF No. 22 at 6). This claim fails because it is wholly conclusory and, in
   any event, contradicted by the record. (Cv-ECF No. 27-2 ¶¶ 5, 8).
         G.    Claim 7
          The Movant alleges that counsel ineffectively failed to appeal to the
   District Judge the Magistrate Judge’s denial of bond. (Cv-ECF No. 22 at 7).
   However, “the denial of bail, which does not affect either the conviction or
   sentence, is not ordinarily a cognizable issue in a § 2255 motion.” Hitas v.

                                            5
Case 1:15-cr-20106-RNS Document 213 Entered on FLSD Docket 01/25/2021 Page 6 of 10




   United States, No. 3:11-CR-264-J-37JRK, 2019 WL 2717169, at *2 (M.D. Fla.
   June 28, 2019) (alteration adopted) (citations omitted).
         Assuming this claim were cognizable, it would still fail. The Movant’s
   wholly conclusory allegations fail to show that the District Judge would have
   overruled the Magistrate Judge’s determination. Furthermore, even had the
   Court set bond and the Movant obtained pretrial release, his wholly conclusory
   allegations do not support a reasonable inference that there would have been a
   reasonable likelihood of a more favorable outcome at trial. In short, the Movant
   has not shown prejudice.
         Claim 7 fails.
         H.    Claim 8
          The Movant alleges that counsel ineffectively failed to challenge the
   Government’s failure to obtain counseling for him when he was a pretrial
   detainee. (Cv-ECF No. 22 at 7). It is true that Magistrate Judge Turnoff ordered
   that he receive counseling while in custody. (Cr-ECF No. 28 at 36–37, 44).
   However, the Bureau of Prisons did not offer “sex offender treatment services
   for pretrial or presentence detainees.” (Cv-ECF No. 27-3 at 2). The Movant’s
   wholly conclusory allegations are insufficient to show that any objection by
   counsel would have changed this outcome.
          If the Movant alleges that he did not receive any mental health care as a
   pretrial detainee and that counsel failed to challenge this omission, this claim
   would not be cognizable under § 2255. See Hutcherson v. Riley, 468 F.3d 750,
   754 (11th Cir. 2006) (“When an inmate challenges the circumstances of his
   confinement but not the validity of his conviction and/or sentence, then the
   claim is properly raised in a civil rights action . . . .” (citation and internal
   quotation marks omitted)). And, if this claim were cognizable here, the Movant
   has not shown that any objection by counsel would have changed this
   outcome.
          If Movant alleges that counsel ineffectively failed to have a mental health
   expert evaluate him, this is untrue. (Cv-ECF No. 27-2 ¶ 7).
          In sum, claim 8 lacks merit.
         I.    Claim 9
          The Movant alleges that counsel ineffectively failed to call forensic
   experts and victims as witnesses. (Cv-ECF No. 22 at 8). As noted, counsel
   explored this possibility and, after a thorough investigation, concluded that
   presenting such witnesses would be unhelpful and potentially
   counterproductive. (Cv-ECF No. 27-3 ¶¶ 6, 8). This decision was not deficient.
   See Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995) (“Which witnesses,
   if any, to call, and when to call them, is the epitome of a strategic decision, and

                                            6
Case 1:15-cr-20106-RNS Document 213 Entered on FLSD Docket 01/25/2021 Page 7 of 10




   it is one that we will seldom, if ever, second guess.” (citation omitted)). Nor was
   it prejudicial considering the overwhelming evidence of the Movant’s guilt. This
   claim fails.
         J.    Claim 10
          The Movant alleges that counsel ineffectively failed to secure the advice
   and assistance of a psychologist before trial because he gave no notice of his
   intent to introduce such testimony. (Cv-ECF No. 22 at 8). It is true that the
   Court excluded expert testimony about his mental state because counsel failed
   to give notice of such testimony under Federal Rule of Criminal Procedure 12.2.
   Killen, 729 F. App’x at 712. The Court assumes that this failure was deficient.
   However, the Movant cannot show prejudice considering the overwhelming
   evidence of his guilt. Furthermore, counsel declares that, based on the
   evaluation of a psychologist and psychiatrist, “an expert on Mr. Killen, Jr.’s
   mental state would not be beneficial to the defense.” (Cv-ECF No. 27-2 ¶ 7).
   The Movant’s wholly conclusory allegations fail to show otherwise. In short, the
   Movant cannot show prejudice on this claim.
         K.    Claim 11
          The Movant alleges that the Government committed misconduct by
   searching his home and electronic equipment without a search warrant. (Cv-
   ECF No. 22 at 10). The Eleventh Circuit rejected this argument on direct
   appeal. Killen, 729 F. App’x at 707–10. The Movant cannot relitigate this issue
   here. Stoufflet v. United States, 757 F.3d 1236, 1239 (11th Cir. 2014) (“It is long
   settled that a prisoner is procedurally barred from raising arguments in a
   motion to vacate his sentence, 28 U.S.C. § 2255, that he already raised and
   that we rejected in his direct appeal.” (collecting cases)).
         L.    Claim 12
         The Movant appears to allege that the Government accessed his cell site
   information without a warrant, in violation of the Fourth Amendment. (See Cv-
   ECF No. 22 at 11–12). For starters, this claim is unsupported and conclusory
   and fails for this reason alone. See Beeman, 871 F.3d at 1222; Borden, 646
   F.3d at 810; see also Winthrop-Redin v. United States, 767 F.3d 1210, 1216
   (11th Cir. 2014) (movant must allege more than vague and conclusory facts to
   obtain an evidentiary hearing under § 2255). Furthermore, the Government
   contends that it did not use cell site information at trial. (Cv-ECF No. 27 at 12).
   Because the Movant has not disputed this representation, (see generally Cv-
   ECF No. 29), and because counsel for the Government has a duty of candor to



                                            7
Case 1:15-cr-20106-RNS Document 213 Entered on FLSD Docket 01/25/2021 Page 8 of 10




   the tribunal, Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994),
   the Court accepts as true this representation. Thus, claim 12 fails.
         M.    Claim 13
         The Movant cursorily cites a smattering of federal statutes that the
   Government’s search allegedly violated. (Cv-ECF No. 22 at 11–12). Again, such
   conclusory allegations are insufficient for relief under § 2255. See Beeman, 871
   F.3d at 1222; Borden, 646 F.3d at 810; see also Winthrop-Redin, 767 F.3d at
   1216. Moreover, for the reasons in the Government’s response, these
   conclusory contentions are procedurally defaulted. (Cv-ECF No. 27 at 12–17).
   In short, the Movant did not raise these claims on direct appeal and has not
   shown cause for not raising them or that he is actually innocent. Indeed, he
   did not respond to the Government’s procedural default argument in his reply.
   (See generally Cv-ECF No. 29); see also Lucas v. Sec’y, Dep’t of Corr., 682 F.3d
   1342, 1354 (11th Cir. 2012) (“[The petitioner] has not presented us with any
   argument about cause and prejudice or a miscarriage of justice to overcome
   the procedural bar.”). In short, claim 13 lacks merit.
         N.    Claim 14
          The Movant contends that the FBI investigators’ questioning of him
   violated due process and a couple of federal statutes. (Cv-ECF No. 22 at 12–
   13). Movant cannot relitigate his due process claim here because the Eleventh
   Circuit rejected it on direct appeal. Killen, 729 F. App’x at 707–10; see also
   Stoufflet, 757 F.3d at 1239. His cursory citation to a couple of federal statutes
   is not sufficient for § 2255 relief. See Beeman, 871 F.3d at 1222; Borden, 646
   F.3d at 810; see also Winthrop-Redin, 767 F.3d at 1216. Furthermore, any
   claim based on these statutes would be procedurally defaulted. See supra Part
   3(M).
         O.    Claim 15
          The Movant alleges that the prosecutor violated due process and the
   Federal Rules of Evidence by destroying, manipulating, and altering “non-
   original evidence.” (Cv-ECF No. 22 at 13). Similarly, he alleges that he could
   not review and was not given certain original evidence. (Id. at 14–15). The
   Movant’s arguments in this regard are vague, conclusory, and largely unclear.
   (Id.) These contentions fail for the same essential reasons that claims 13 and
   14 fail. In short, they are too unsupported and conclusory to warrant § 2255
   relief and they are procedurally defaulted. For good measure, the record refutes
   any suggestion that the Government failed to provide discovery to the Movant



                                           8
Case 1:15-cr-20106-RNS Document 213 Entered on FLSD Docket 01/25/2021 Page 9 of 10




   or that he did not have an opportunity to review discovery. (Cv-ECF No. 27-2
   ¶¶ 4–5).
         P.    Claim 16
          The Movant alleges that the prosecution violated the Sixth Amendment
   by allowing parents to relay the accusatory hearsay statements of their
   children at trial. (Cv-ECF No. 22 at 15–16). The Movant cannot relitigate this
   claim here because the Eleventh Circuit rejected it on direct appeal. Killen, 729
   F. App’x at 713–14.
         Q.    Claim 17
         The Movant contends that the Court violated the Eighth Amendment by
   sentencing him to 139 years’ imprisonment without parole. (Cv-ECF No. 22 at
   16). This claim is moot because the Eleventh Circuit vacated his 139-year
   sentence and, on remand, the Court imposed a substantially lower sentence.
         R.    Claim 18
          The Movant contends that he was held in pretrial detention for 122 days
   in violation of 18 U.S.C. § 3161. (Cv-ECF No. 22 at 16). Also, he alleges that he
   was held in solitary confinement for 30 days in violation of due process. (See
   id.)
          The claim that he was held in solitary confinement for too long is not
   cognizable under § 2255. See Riley, 468 F.3d at 754. Assuming the alleged
   violation of § 3161 is cognizable here, it is procedurally defaulted because the
   Movant did not raise it on direct appeal. See supra Part 3(M). The same is true
   for his wholly conclusory allegation that he was arrested without probable
   cause. (Cv-ECF No. 22 at 16). This claim fails.
         S.    Claim 19
          The Movant contends that the 50-year sentence imposed on remand
   violated the Eighth Amendment and 18 U.S.C. § 3533. (Cv-ECF No. 22 at 17).
   He cannot relitigate these claims here because the Eleventh Circuit rejected
   them on direct appeal. Killen II, 773 F. App’x at 570–71.
         T.    Claim 20
          The Movant contends that the psychological report of Dr. DiTomasso,
   which counsel filed in connection with his resentencing hearing, constitutes
   newly discovered evidence making him actually innocent. (Cv-ECF No. 22 at
   17). However, the Movant’s allegation that the report would have exonerated
   him is conclusory. (Id. at 17–18). Because he does not meaningfully explain its
   significance, and because the evidence of his guilt was overwhelming, he has

                                           9
Case 1:15-cr-20106-RNS Document 213 Entered on FLSD Docket 01/25/2021 Page 10 of 10




   not shown that it is “more likely than not that no reasonable juror would have
   convicted [him] in light of the evidence.” See Milton v. Sec’y, Dep’t of Corr., 347
   F. App’x 528, 532 (11th Cir. 2009) (per curiam) (citation and internal quotation
   marks omitted); see also (Cv-ECF No. 27 at 15–17). So this claim fails.
          U.     Claim 21
          The Movant alleges that the prosecutor committed misconduct by telling
   the Court at sentencing that he is a pedophile. “To establish prosecutorial
   misconduct, (1) the remarks must be improper, and (2) the remarks must
   prejudicially affect the substantial rights of the defendant.” United States v.
   Merrill, 513 F.3d 1293, 1307 (11th Cir. 2008) (citation and internal quotation
   marks omitted). Here, considering the overwhelming evidence of his guilt, the
   Movant cannot satisfy either of these prongs. Claim 21 fails. 2
          4.     Conclusion
         Accordingly, the Court denies the SAM (Cv-ECF Nos. 21 & 22) and
   denies a certificate of appealability. The Clerk is directed to close this case.
   Further, the Clerk is directed to mail a copy of this order to the Movant at the
   below address.
         Done and ordered, in chambers, in Miami, Florida, on January 25,
   2021.

                                                      ________________________________
                                                      Robert N. Scola, Jr.
                                                      United States District Judge

   Copies, via U.S. Mail, to
   Patrick J Killen, Jr.
   07505-104
   Coleman II-USP
   United States Penitentiary
   Inmate Mail/Parcels
   Post Office Box 1034
   Coleman, FL 33521
   PRO SE




   2No evidentiary hearing is warranted because “the files and records of the case conclusively
   show that the [Movant] is entitled to no relief.” 28 U.S.C. § 2255(b).

                                                 10
